UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Core Value Portfolio September 30, 2010 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary11.5% Best Buy 4,320 176,386 Carnival 10,590 404,644 Home Depot 5,000 158,400 Johnson Controls 10,410 317,505 Lowe's 7,090 158,036 Mattel 6,760 158,590 News, Cl. A 34,030 444,432 Omnicom Group 12,860 507,713 Staples 7,590 158,783 Target 4,360 232,998 Time Warner 20,723 635,160 Viacom, Cl. B 4,370 158,150 Whirlpool 1,550 125,488 Consumer Staples6.9% Clorox 3,560 237,666 CVS Caremark 14,560 458,203 Dr. Pepper Snapple Group 6,250 222,000 PepsiCo 14,340 952,750 Philip Morris International 5,720 320,434 Energy14.2% Anadarko Petroleum 5,540 316,057 ConocoPhillips 10,090 579,469 EOG Resources 6,870 638,704 Exxon Mobil 5,200 321,308 Occidental Petroleum 18,760 1,468,908 Peabody Energy 4,760 233,288 QEP Resources 9,880 297,783 Schlumberger 10,440 643,208 Financial25.3% ACE 4,780 278,435 Aflac 3,160 163,403 American Express 4,360 183,251 Ameriprise Financial 7,550 357,341 AON 6,680 261,255 Bank of America 64,160 841,138 Berkshire Hathaway, Cl. B 4,570 a 377,848 Capital One Financial 2,540 100,457 Citigroup 92,760 a 361,764 Franklin Resources 1,510 161,419 Goldman Sachs Group 2,740 396,149 JPMorgan Chase & Co. 31,890 1,214,052 Marsh & McLennan 9,170 221,180 MetLife 14,780 568,291 Morgan Stanley 13,440 331,699 PNC Financial Services Group 3,850 199,854 Prudential Financial 5,090 275,776 State Street 4,000 150,640 SunTrust Banks 7,240 187,009 Travelers 5,920 308,432 U.S. Bancorp 15,390 332,732 Wells Fargo & Co. 29,700 746,361 Health Care11.2% AmerisourceBergen 5,710 175,068 Amgen 5,490 a 302,554 Bristol-Myers Squibb 9,340 253,207 Covidien 7,067 284,023 McKesson 2,690 166,188 Merck & Co. 19,360 712,642 Pfizer Thermo Fisher Scientific a UnitedHealth Group WellPoint a Industrial11.4% Caterpillar Cooper Industries Dover Eaton General Electric Honeywell International Ingersoll-Rand Pitney Bowes Republic Services Union Pacific United Technologies Information Technology7.0% AOL a Cisco Systems a Hewlett-Packard Microsoft Oracle QUALCOMM Materials2.8% Air Products & Chemicals CF Industries Holdings Dow Chemical Freeport-McMoRan Copper & Gold International Paper Telecommunication Services5.3% AT & T Vodafone Group, ADR b Utilities3.6% Entergy NextEra Energy Questar Total Common Stocks (cost $28,810,590) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $41,000) c Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $84,589) c Total Investments (cost $28,936,179) % Cash and Receivables (Net) .4 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2010, the market value of the fund's security on loan was $81,501 and the market value of the collateral held by the fund was $84,589. c Investment in affiliated money market mutual fund. At September 30, 2010, the aggregate cost of investment securities for income tax purposes was $28,936,179. Net unrealized appreciation on investments was $2,603,666 of which $3,956,598 related to appreciated investment securities and $1,352,932 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 30,689,804 - - Equity Securities - Foreign+ 724,452 - - Mutual Funds 125,589 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Midcap Stock Portfolio September 30, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary12.8% Aeropostale 21,162 a 492,016 American Greetings, Cl. A 42,000 780,780 AnnTaylor Stores 24,900 a 503,976 Autoliv 14,100 921,153 Brinker International 64,350 1,213,641 Cheesecake Factory 63,300 a,b 1,675,551 Collective Brands 33,500 a,b 540,690 Fossil 33,300 a 1,791,207 ITT Educational Services 7,100 a,b 498,917 J Crew Group 50,200 a,b 1,687,724 PetSmart 41,600 1,456,000 Ross Stores 6,400 349,568 Scholastic 39,100 1,087,762 Signet Jewelers 30,500 a 968,070 Sotheby's 24,500 902,090 Timberland, Cl. A 26,700 a 528,927 TRW Automotive Holdings 11,900 a 494,564 Warnaco Group 31,450 a 1,608,039 Williams-Sonoma 30,300 960,510 Wyndham Worldwide 28,100 771,907 Consumer Staples5.0% ConAgra Foods 21,600 473,904 Corn Products International 10,100 378,750 Dr. Pepper Snapple Group 30,900 1,097,568 Energizer Holdings 20,300 a 1,364,769 Estee Lauder, Cl. A 12,400 784,052 Hormel Foods 16,650 742,590 Lancaster Colony 39,400 b 1,871,500 Tyson Foods, Cl. A 50,300 805,806 Energy5.7% Cimarex Energy 39,500 2,614,110 EXCO Resources 72,300 1,075,101 Forest Oil 10,900 a 323,730 Oceaneering International 13,700 a 737,882 Oil States International 18,700 a 870,485 Pioneer Natural Resources 16,700 1,086,001 Southern Union 60,100 1,446,006 Unit 10,500 a 391,545 Financial19.6% American Financial Group 48,075 1,470,133 AmeriCredit 14,600 a 357,116 Apartment Investment & Management, Cl. A 59,700 c 1,276,386 CB Richard Ellis Group, Cl. A 48,100 a 879,268 Comerica 14,000 520,100 Digital Realty Trust 5,100 b,c 314,670 Eaton Vance 31,100 903,144 Equity One 31,800 c 536,784 Fifth Third Bancorp 43,500 523,305 First Citizens Bancshares/NC, Cl.
